DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 2, 4 – 6, 9 – 14 and 16 – 22.  Claims 3, 7 – 8 and 15 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1 – 2, 4 – 6, 9 – 10 and 12 – 14 and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Patent Publication No. 2018/0009418 A1).
Regarding Independent Claim 1, Newman teaches a vehicle sensor assembly (imaging system, 112; Fig. 1) comprising: an optical sensor surface (sensor surface, 1616; Fig. 16C; Paragraph [0149]); a first and second transduces (first and second devices, 1650A and B), each arranged to input energy (Paragraph [0149])  into the optical surface (1616) to produce an energy wave through the optical sensor surface (1616; Paragraph [0149]) and sense at least one attribute of the energy wave (ultrasonic pulses) within the optical sensor surface (1616; Paragraph [0149]) and a controller (vehicle control system, 378; Paragraph [0070]) is configured to determine a location of the debris (obstruction object, 1604) on the optical sensor surface (1616) based on the sensed at least one attribute of the first energy wave (Newman teaches sensor processors, 340  wherein the sensor cleaning systems 370 may receive a command or instruction from the sensor processors 340, the vehicle control system 348, etc. to initiate a cleaning operation for one or more of the sensors. The cleaning operation may be initiated in response to the sensor processors 340 and/or vehicle control system 348 detecting that at least one sensor of the vehicle 100 is blocked, obscured, obstructed, and/or failing over time. Further, the sensor connectivity manager 566 facilitates communications between any one or more of the vehicle sensors and any one or more of the other vehicle systems. The sensor connectivity manager 566 can also facilitate communications between any one or more of the sensors. Once sensed, and in this case by the pulses initiated by the transducers, the method includes the steps as outlined in Paragraphs [0144]) and [0149]), wherein the controller (378) is further configured to generate a first energy wave (ultrasonic pulses) with the first transducer (1650A) and a second energy wave (ultrasonic pulses) with the second transducer (1650B) to interfere with the first energy wave at the determined location of the debris (1604; Fig. 16C – at intersection point; Paragraph [0149]).  
 

    PNG
    media_image1.png
    671
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    306
    media_image2.png
    Greyscale

Regarding Claim 2, Newman teaches the vehicle sensor assembly (Fig. 1), wherein the optical sensor surface (1616) comprises a surface that is transparent to visible and/or non-visible light (Paragraph [0152]).  
Regarding Claim 4, Newman teaches the vehicle sensor assembly (Fig. 1) wherein the first transducer (1650A) and the second transducer (1650B) comprise multiple transducers (1654) disposed within a periphery of the optical sensor surface (1616; Fig. 16B).
Regarding Claim 5, Newman teaches the vehicle sensor assembly (Fig.  1), including a memory device (sensor data memory, 344) in communication with the controller (378) and containing data comprising a library of predefined attributes of the energy wave corresponding to a category of debris (Paragraph [0064]) and the controller is configured to determine that debris is present on the optical 
Regarding Claim 6, Newman teaches the vehicle sensor assembly (Fig.  1), wherein the controller (378) is further configured to determine that an imperfection is present within the optical sensor surface (1616) based on the sensed at least one attribute of the energy wave (Paragraph [0117] – sensor detects sensor obstructions that are a part of the sensor surface).  
Regarding Claim 9, Newman teaches the vehicle sensor assembly (Fig.  1), wherein the controller (378) is further configured to generate a first energy wave (ultrasonic pulses) with the first transducer (1650A) and a second energy wave (ultrasonic pulses) with the second transducer (1650B) to constructively interfere with the first energy wave (Paragraph [0149]).
Regarding Claim 10, Newman teaches the vehicle sensor assembly (Fig.  1), wherein the optical sensor surface (112) is part of one of a radar sensor, a LIDAR sensor or a camera (LIDAR – Paragraph [0109]).  
Regarding Independent Claim 12, Newman teaches a method of cleaning an optical sensor surface (1616) comprising: generating a first energy wave (ultrasonic pulses) within an optical sensor surface (1616) with a first transducer (1650A) coupled to the optical sensor surface (1616; Paragraph [0149]); sensing an attribute of the energy wave within the optical sensor surface (1616) with a second transducer (1650B) coupled to the optical sensor surface (1616; Paragraph [0149]); determining that debris (obstructing object, 1604) is present on the optical sensor surface (1616) based on the sensed attribute of the energy wave (Paragraph [0145]); determining a location of the debris (1604) on the optical sensor surface (1616) based on the at least one sensed attribute of the first energy wave (Paragraph [0186] and further Newman teaches sensor processors, 340  wherein the sensor cleaning systems 370 may receive a command or instruction from the sensor processors 340, the vehicle control system 348, etc. to initiate a cleaning operation for one or more of the sensors. The cleaning operation may be initiated in response to the sensor processors 340 and/or vehicle control system 348 detecting that at least one sensor of the vehicle 100 is blocked, obscured, obstructed, and/or failing over time. Further, the 

    PNG
    media_image3.png
    242
    509
    media_image3.png
    Greyscale

Regarding Claim 13, Newman teaches the method including a controller (378; Paragraphs [0053] and [0070]) that contains a memory device (sensor data memory, 344) containing data comprising a library of predefined attributes of the energy wave corresponding to a category of debris (Paragraph [0064]) and determining that debris (1604) is present on the optical sensor surface (1616) further comprises comparing at least one sensed attribute of the energy wave within the optical sensor surface (1616) with the predefined attributes of the energy wave and determining that debris (1604) is present based on the comparison meeting a predefined acceptance criteria (Paragraph [0180]).  
Regarding Claim 14, Newman teaches the method, including determining that an imperfection (Paragraph [0117] – sensor detects sensor obstructions that are a part of the sensor surface) is present within the optical sensor surface (1616) based on the at least one sensed attribute of the first energy wave (ultrasonic pulses; Annotated Fig. 16C).  
Regarding Claim 16, Newman teaches the method, wherein dislodging the debris (1604) from the optical sensor surface (1616) further comprises generating additional energy waves to constructively interfere (intersection; Annotated Fig. 16C) at the determined location of the debris (1604; Paragraph [0186].  
Regarding Claim 17, Newman teaches the method, wherein dislodging the debris (1604) from the optical sensor surface (1616) further comprises generating the additional energy waves (Annotated Fig. 16C) to sweep across the optical sensor surface (1616).  
Regarding Claim 18, Newman teaches the method, wherein dislodging the debris (1604) from the optical sensor surface (1616) further comprises generating additional energy waves (Annotated Fig. 16C) with one more additional transducers (1654) to constructively interfere with the first energy wave (Annotated Fig. 16C) to generate a constructive interference in the optical sensor surface (1616; Paragraph [0186]).  
Regarding Claim 19, Newman teaches the method, wherein the optical sensor surface (1616) is part of one of a radar sensor, a LIDAR sensor or a camera (LIDAR – Paragraph [0109]).  
Regarding Claim 20, Newman teaches the method, wherein the optical sensor surface (1616) comprises a surface that is transparent to visible and/or non-visible light (Paragraph [0152).  
Regarding Claim 21, Newman teaches the method, wherein the first transducer (1650A) and the second transducer (1650B) comprise multiple transducers (1654; Fig. 16C) and all of the multiple transducers (1654) are disposed within a periphery of the optical sensor surface (1616; Fig. 16C).  

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Patent Publication No. 2018/0009418 A1) in view of Li et al. (U.S. Patent Publication No. 2016/0266379 A1).
Regarding Claims 11 and 22, Newman teaches all of the elements of claims 1 and 12 as discussed above.
Newman does not explicitly teach the first transducer and the second transducer comprises one of a piezo-electric transducer or a capacitive micro-machined transducer.
Li, however, teaches wherein the transducer (102) comprises a piezo-electric transducer or a capacitive micro-machined transducer (Paragraph [0016]).  
.
Response to Arguments
Applicant’s arguments, filed January 10, 2022, with respect to the rejection of claims 11 and 20 under U.S.C 112(b) have been fully considered and are persuasive; therefore, the rejection has been withdrawn. 
Applicant’s arguments, filed January 10, 2022, with respect to the rejection of claims 1 – 22 under U.S.C 102 and 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained. 
Applicant argues that Newman fails to teach a controller configured to determine a location of the debris on the optical sensor surface based on the sensed at least one attribute of the energy wave.
Examiner respectfully disagrees. Newman teaches sensor processors, 340 wherein the sensor cleaning systems 370 may receive a command or instruction from the sensor processors 340, the vehicle control system 348, etc. to initiate a cleaning operation for one or more of the sensors. The cleaning operation may be initiated in response to the sensor processors 340 and/or vehicle control system 348 detecting that at least one sensor of the vehicle 100 is blocked, obscured, obstructed, and/or failing over time. Further, the sensor connectivity manager 566 facilitates communications between any one or more of the vehicle sensors. The sensor connectivity manager 566 also facilitate communications between any one or more of the sensors (i.e first and second transducers). 
Applicant’s arguments, filed January 10, 2022, with respect to amended claims 1 – 2, 4 – 6, 9 – 14 and 16 – 22 have been fully considered, however, after further consideration and in view of the amendments 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723